Citation Nr: 0406411	
Decision Date: 03/11/04    Archive Date: 03/19/04

DOCKET NO.  02-09 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to an evaluation in excess of 20 percent for 
right shoulder status post dislocation, prior to January 30, 
2002.

3.  Entitlement to an increased evaluation for post-traumatic 
degenerative arthritis of the right shoulder, status post 
rotator cuff repair and acromioplasty, currently rated as 20 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from June 1951 to March 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating determination of 
the Denver, Colorado, Department of Veterans Affairs (VA) 
Regional Office (RO).  

With regard to the issue of an increased evaluation for a 
right shoulder disability, the Board notes that during the 
course of his appeal, the veteran underwent surgery on his 
service-connected right shoulder.  This resulted in a 
temporary total disability evaluation being assigned from 
January 30, 2002, to June 1, 2002.  Thereafter, a 20 percent 
disability evaluation was assigned.  

The increased evaluation issues are remanded to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify you if further action is required on your part. 


FINDING OF FACT

Any current hearing loss disability is not of service origin.  


CONCLUSION OF LAW

Hearing loss disability was not incurred in or aggravated by 
service nor may it be presumed to have been incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).




REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  The law and regulations eliminate the 
concept of a well-grounded claim, redefine the obligations of 
VA with respect to the duty to assist, and supersede the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  The new law also includes 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  See 38 C.F.R. §§ 3.156, 3.159.  See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Hereinafter 
known collectively as VCAA.

The VCAA is applicable to all claims filed on or after 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  The 
Board concludes the discussions in the August 2000, July 
2001, and June 2002 rating determinations, the June 2002 SOC, 
and the December 2002 SSOC informed the appellant of the 
information and evidence needed to substantiate this claim.  
In an April 2001 letter, the RO informed the veteran of the 
VCAA.  It specifically notified the veteran of VA's duty to 
notify him about his claim, VA's duty to assist him, what the 
evidence had to show to establish entitlement, what had been 
done with his claim, what information or evidence was needed 
from the veteran, where and when to send information or 
evidence, and where to contact VA if he had any questions or 
needed assistance.  In an October 2001 letter, the RO again 
informed the veteran of the VCAA.  It specifically notified 
the veteran of VA's duty to notify him about his claim, VA's 
duty to assist him, what the evidence had to show to 
establish entitlement, what had been done with his claim, 
what information or evidence was needed from the veteran, 
where and when to send information or evidence, and where to 
contact VA if he had any questions or needed assistance. 

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
requested all relevant records identified by the appellant, 
and the appellant was informed in various letters what 
records the RO was requesting and he was asked to assist in 
obtaining the evidence.  He was also afforded several VA 
examinations during the course of this appeal. 

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2003).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2003).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2003).

In addition to the above, the pertinent laws and regulations 
provide that organic disease of the nervous system 
(sensorineural hearing loss) will be presumed to have been 
incurred in service if it had become manifest to a degree of 
ten percent or more within one year of the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
38 C.F.R. §§ 3.307, 3.309.

A review of the veteran's service medical records reveals 
that at the time of his March 1951 pre-induction examination, 
the veteran was noted to have 15/15 hearing on whispered 
voice testing.  Normal findings for the ears were reported at 
that time.  The veteran's service medical records are devoid 
of any complaints or findings of ear or hearing problems 
inservice.  At the time of the veteran's final service 
examination, normal findings were reported for the ears.  
Whispered voice testing for the left and right ear was again 
15/15.  

At the time of an August 1953 VA examination, the examiner 
indicated that there were no significant abnormalities for 
the veteran's ears.  At the time of an October 1956 VA 
examination, the veteran was again noted to have no 
significant abnormalities with his ears.  

In February 1982, the veteran was hospitalized for a syncopal 
episode.  He was noted to have progressive deafness, probably 
as a result of presbycusis, at that time.  At the time of a 
January 1983 private audiological evaluation, the veteran was 
found to have mild to severe sloping high frequency 
sensorineural hearing loss in the left ear and severe to 
profound mixed loss in the right ear.  

In October 1999, the veteran requested service connection for 
hearing loss.  

In November 1999, the veteran was afforded a VA audiological 
examination.  At the time of the examination, the veteran 
reported having had gradual hearing loss over the past 40 
plus years.  He stated that he had been on the artillery 
front lines while in the service.  

An audiological evaluation performed at that time revealed 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
35
50
55
LEFT
20
20
25
40
45

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 92 percent in the left ear.  
The examiner indicated that the veteran had moderate hearing 
loss on the right side and mild hearing loss on the left 
side.  

In his July 2001 notice of disagreement, the veteran stated 
that constant artillery and small ammo fire would have his 
ears ringing.  He noted that the explosion which injured his 
shoulder occurred only 25 feet away.  It was his belief that 
the explosion affected his hearing.  

In January 2002, the veteran was afforded an additional VA 
audiological examination.  

The test revealed pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
40
55
60
70
LEFT
40
40
45
50
55

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 96 percent in the left ear.  
The examiner indicated that the veteran had moderately severe 
sensorineural hearing loss on the right side and moderate 
sensorineural hearing loss on the left side.  

The examiner noted that he had reviewed the veteran's C file.  
He observed that the veteran served one year and 9 months in 
the Army in Korea in the construction battalion.  He 
indicated that the veteran reported that he served near 
artillery fire during his service.  The examiner noted that 
there was no electronic hearing testing available for review 
at the time of discharge.  The examiner further observed that 
the veteran reported working in a steel mill following 
service.  The examiner stated that it was his opinion that it 
was unlikely that the veteran suffered significant hearing 
loss while in service and that the likely cause of his 
current hearing loss was occupational noise exposure and 
aging.  It was his opinion that the veteran's current hearing 
loss was unrelated to service.  

Service connection is not warranted for hearing loss.  The 
veteran's service medical records are devoid of any 
complaints or findings of ear problems or hearing loss.  On 
both his pre-induction and final examination reports, the 
veteran was noted to have 15/15 whispered voice hearing.  
Normal findings for the ears were also reported at the time 
of VA examinations performed in the years immediately 
following service, with no reports or complaints of hearing 
problems at these times. 

The Board notes the veteran's belief that his current hearing 
loss is related to his period of service.  However, as a lay 
person, he is not competent to offer opinions on medical 
diagnosis or causation, and the Board may not accept 
unsupported lay speculation with regard to medical issues.  
See Espiritu v. Derwinski, 2 Vet. App. 482 (1992); Moray v. 
Brown, 5 Vet. App. 211 (1993).  Moreover, the January 2002 VA 
examiner indicated that it was unlikely that the veteran 
suffered significant hearing loss while inservice and that 
the likely cause of his current hearing loss was occupational 
noise exposure and aging.  It was his opinion that the 
veteran's current hearing loss was unrelated to service.  The 
January 2002 examiner's opinion was based upon a complete 
review of the claims folder and a thorough examination of the 
veteran.  The medical opinion from the VA examiner is more 
probative than the veteran's beliefs and is given more weight 
based upon the detail provided and the fact that the examiner 
had the claims folder for review prior to rendering his 
opinion.

As to continuity of symptomatology, the Board notes that the 
veteran's recent statements relating the onset of his current 
hearing loss to service are in conflict with the service 
medical records, the service discharge examination, and the 
initial treatment records following service.  The objective 
medical evidence is more probative than the veteran's more 
recent assertions of continuous symptoms since service.

Although 38 U.S.C.A. § 1154 does not establish service 
connection for a particular disability of a combat veteran, 
it aids the combat veteran by relaxing the adjudicative 
evidentiary requirements for determining what happened in 
service.  See Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 
1996) (noting that § 1154(b) "does not create a statutory 
presumption that a combat veteran's alleged disease or injury 
is service-connected", but "considerably lighten[s] the 
burden of a veteran who seeks benefits for an allegedly 
service-connected disease or injury and who alleges that the 
disease or injury was incurred in, or aggravated by, combat 
service.")

Essentially, while 38 U.S.C.A. § 1154 provides a factual 
basis upon which a determination can be made that a 
particular disease or injury was incurred or aggravated in 
service, it does not provide a basis to link etiologically 
any current hearing loss to his period of service.  See 
Libertine v. Brown, 9 Vet. App. 521, 524 (1996).  There has 
been no competent evidence submitted linking the veteran's 
current hearing loss disability to his period of service.

The Board is sympathetic to the veteran's beliefs; however, 
the evidence shows that any current hearing loss is not 
related to his period of service.  Therefore, the 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.


ORDER

Service connection for hearing loss is denied.  


REMAND

The Board notes that in a March 2003 letter, the veteran's 
private physician, K. D., M.D., indicated that the veteran 
had sustained a recent fall which caused him to have 
increased pain in his shoulder.  He reported that he was 
continuing to treat the veteran.  

VA is obliged to afford veterans contemporaneous examinations 
where there is evidence of an increase in the severity of the 
disability.  VAOPGCPREC 11-95 (1995).

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, 117 Stat. 2651 (Dec. 16, 
2003) is completed.

2.  The RO should, after obtaining the 
proper authorization from the veteran, 
obtain and associate with the claims 
folder copies of treatment records of the 
veteran from Kenneth Danylchuk, M.D., 41 
Montebello Rd., Ste. 216, Pueblo, CO 
81001-1366, from April 2002 to the 
present.  

3.  The RO should schedule the veteran 
for a VA orthopedic examination of his 
right upper extremity to determine the 
nature and severity of his service-
connected post-traumatic degenerative 
arthritis of the right shoulder, status 
post rotator cuff repair and 
acromioplasty.  All necessary tests and 
studies, including range of motion 
testing reported in degrees of arc and X-
rays studies, should be performed and all 
findings should be reported in detail.  
The claims folder must be made available 
to the examiner.

If loss of range of motion is present, 
the examiner should comment on whether 
the loss of range of motion is mild, 
moderate, or severe as well as the reason 
for the loss of motion.  The examiner is 
further requested to carefully elicit 
from the veteran all pertinent subjective 
complaints with regard to his right upper 
extremity and to make specific findings 
as to whether each complaint is related 
to the service-connected post-traumatic 
degenerative arthritis of the right 
shoulder, status post rotator cuff repair 
and acromioplasty or some other cause.  
The examiner is further requested to 
render an opinion as to whether there is 
adequate pathology present to support the 
level of each of the veteran's subjective 
complaints.

The examiner is also requested to offer 
opinions on the following issues:

	(a)  Can pain and limitation of 
motion, if any, be attributed solely to 
the service-connected post-traumatic 
degenerative arthritis of the right 
shoulder, status post rotator cuff repair 
and acromioplasty?

	(b)  Does the post-traumatic 
degenerative arthritis of the right 
shoulder, status post rotator cuff repair 
and acromioplasty cause weakened 
movement, fatigability, or 
incoordination?  If so, the examiner 
should comment on the severity of these 
manifestations on the ability of the 
appellant to perform average employment 
in a civil occupation.

	(c) In relation to any subjective 
complaints of pain, is pain visibly 
manifested on movement of the joint, the 
presence and degree of, or absence of, 
muscle atrophy attributable to the post-
traumatic degenerative arthritis of the 
right shoulder, status post rotator cuff 
repair and acromioplasty, the presence or 
absence of changes in condition of the 
skin indicative of disuse due to post-
traumatic degenerative arthritis of the 
right shoulder, status post rotator cuff 
repair and acromioplasty, or the presence 
or absence of any other objective 
manifestation that would demonstrate 
disuse or functional impairment due to 
pain attributable to the service-
connected post-traumatic degenerative 
arthritis of the right shoulder, status 
post rotator cuff repair and 
acromioplasty.

4.  Pursuant to 38 C.F.R. § 3.655 (2003), 
when a claimant fails to report for an 
examination scheduled in conjunction with 
an original compensation claim, the claim 
shall be rated based on the evidence of 
record.  When the claimant pursuing an 
original, reopened or claim for an 
increase without good cause fails to 
report for examination, the claim will be 
denied.  This Remand serves as notice of 
the regulation.

5.  Thereafter, the RO should review the 
claims folder to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the RO should review the 
requested examination report and required 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  See Stegall v. 
West, 11 Vet. App. 268, 270-1 (1998).

If upon completion of the above development the claim remains 
denied, the case should be returned to the Board after 
compliance with requisite appellate procedures.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



